                            IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                             CRIMINAL MINUTES: INITIAL APPEARANCE

USA v    TRAVIS MICKENZIE REED

Case No 2:19-MJ-181      Date June 27, 2019 Time 1:47 -1:59 P.M.
                       Hon. CLIFTON L. CORKER, Magistrate Judge, Presiding

   KIM OTTINGER                   DCR                      THOMAS MCCAULEY
   Deputy Clerk             Court Reporter/Tape No            Assistant US Attorney


        DEFENDANT
                                                                        ATTORNEY

TRAVIS M. REED                                                       MARK HANOR
PROCEEDINGS:
Defendant sworn
Defendant found competent
Defendant advised of charges, penalties, and rights
(Copy of complaint provided to defendant or counsel by clerk)

Financial affidavit executed with Counsel present and appointed

Oral motion by government for detention
        Detention hearing waived at present time
        Arraignment or Preliminary Hearing:    7/11/19 @ 1:30 p.m.
Defendant wishes to waive Detention/Preliminary hearing

Defendant remanded to custody of US Marshal



Orders to enter




I, Kim Ottinger, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file. Grn-DCR_2-
19-MJ-181_20190627_134720




         Case 2:19-mj-00181-MCLC Document 2 Filed 06/27/19 Page 1 of 1 PageID #: 5
